Citation Nr: 1549908	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-39 508	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1.  Whether an October 1964 rating decision involved clear and unmistakable error (CUE) in assigning a 20 percent initial evaluation for a lumbosacral strain.

2.  Whether a subsequent November 1969 rating decision involved CUE in reducing the evaluation assigned for this lumbosacral strain from 20 to 10 percent prospectively effective as of February 1, 1970.

REPRESENTATION

Appellant represented by:	Nancy Morgan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran had honorable, active military service from August 1961 to August 1964.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a May 2013 rating decision and more recent August 2015 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, so in the interim, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A copy of the hearing transcript is in the claims file, which is entirely paperless, so the records are being maintained electronically.

In July 2015 the Board remanded these claims for further development.  The file since has been returned to the Board.

The Board also issued a separate remand in July 2015 addressing the issue of the accounting of moneys paid to the Veteran and his attorney (as a fee) based on a May 2013 rating decision issued with an August 2013 notification letter.  That additional remand was under separate cover.  Regrettably, the action ordered in that remand (to provide the Veteran and his attorney a Statement of the Case (SOC)) has not been done.  Only once it is and the appeal of this other claim perfected, by also filing a timely Substantive Appeal (VA Form 9 or equivalent) in response to this SOC, will the Board then have jurisdiction to further consider this other claim.  See 38 C.F.R. § 20.200 (2015).

As for these CUE claims that are back before the Board, they have been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The October1964 rating decision's assignment of an initial 20 percent evaluation for the service-connected lumbosacral strain was adequately supported by the evidence then of record, considered the correct facts as they then existed, correctly applied statutory or regulatory provisions extant at that time, and did not contain an undebatable or egregious error of fact or law that was outcome determinative.

2.  The November 1969 rating decision's reduction of the disability rating assigned to the service-connected lumbosacral strain from 20 to 10 percent prospectively effective as of February 1, 1970, also was adequately supported by the evidence then of record, considered the correct facts as they then existed, correctly applied statutory or regulatory provisions extant at that time, and did not contain an undebatable or egregious error of fact or law that was outcome determinative.


CONCLUSIONS OF LAW

1.  There is no CUE in that October 1964 rating decision in assigning an initial 20 percent evaluation for the service-connected lumbosacral strain.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.303, 4.71a, Diagnostic Codes 5294, 5295 (1964); 38 C.F.R. § 3.105 (2015).  

2.  There equally is no CUE in the subsequent November 1969 rating decision reducing the evaluation assigned this lumbosacral strain from 20 to 10 percent prospectively effective as of February 1, 1970.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.303, 4.71a, Diagnostic Codes 5294, 5295 (1969); 38 C.F.R. § 3.105 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In certain instances, VA has duties to notify and assist a Veteran in substantiating a claim.  More specifically, upon receipt of a complete or substantially complete application, VA must inform him of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that he is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

But respect to the Veteran's contentions concerning CUE in the August 1964 and November 1969 rating decisions at issue, in Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court/CAVC) held in relevant part that "there is nothing in the text or the legislative history of [the Veterans Claims Assistance Act (VCAA)] to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions."  See Livesay, 15 Vet. App. at 179.  It was observed that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging such error is not pursuing a claim for benefits, but rather is collaterally attacking a final and binding decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2014), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to the CUE motions currently being considered in this appeal.  Livesay held that the VCAA does not apply to CUE motions involving prior Board decisions, but Baldwin v. Principi, 15 Vet. App. 302 (2001), held that the VCAA also does not apply to CUE motions, as here, collaterally attacking prior RO decisions.  See also Parker v. Principi, 15 Vet. App. 407 (2002).


The Board also finds that VA has complied with the July 2015 remand directives, certainly substantially complied with them.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In response to that remand, the RO provided the Veteran and his attorney an August 2015 Supplemental Statement of the Case (SSOC) adjudicating these CUE claims.  The Veteran responded through his attorney in September 2015 contesting the SSOC's denial of these CUE claims, so these claims were returned to the Board for further appellate consideration.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (drawing a contrast between the permissive language pertaining to Substantive Appeals and the statutory language mandating that claimants follow the traditional appeals process by, in response to a rating decision denying a claim, filing a timely Notice of Disagreement (NOD) and then, after receiving a Statement of the Case (SOC), also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  The Court in Percy made clear that the requirement that a claimant file a timely Substantive Appeal under 38 U.S.C.A. § 7105(d)(3) is not a jurisdictional predicate to the Board's adjudication of a matter.

CUE

The Veteran contends that October 1964 and November 1969 rating decisions contain CUE in the assignment of disability evaluations for a service-connected lumbosacral strain.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

The Court has propounded the following three-pronged test to determine whether CUE is present in a prior determination:  (1) Either the correct facts as they were known at the time were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law which existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet App. 310, 313- 14 (1992) (en banc). 

The Court has further stated that CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, which when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

October 1964 Rating Decision

The Veteran contends that the assignment of a 20 percent initial rating for his service-connected low back disability in the October 1964 rating decision was CUE.  The October 14, 1964 rating decision granted service connection for a lumbosacral strain and awarded an initial 20 percent evaluation retroactively effective from August 3, 1964.  The Veteran contends the RO committed CUE by not assigning a higher 40 percent initial evaluation.  

After reviewing the record from that point in time, the Board disagrees and finds the assignment of that initial 20 percent evaluation for the Veteran's low back disability in that prior October 1964 rating decision was not CUE.  The correct facts were before the October 1964 adjudicators, including both medical and lay evidence.  

The RO correctly applied the statutory and regulatory provisions in effect at the time and that decision does not contain an undebatable error that was outcome determinative.

That October 1964 rating decision was based on the correct facts, including the Veteran's service treatment records (STRs), a September 1964 VA examination report, and his personal statements describing his symptoms and functional limitations.  The records concerning his service (STRs) document the occurrence of several back injuries during his active duty and consequent hospitalizations for back pain in January and July 1963.  He was admitted for back pain after two motor vehicle accidents in 1963 and treated on both occasions with bed rest, the application of heat, and physical therapy.  Both periods of hospitalization lasted for several weeks and he was diagnosed with a chronic lumbosacral strain at time of discharge from the hospital.  He continued to complain of low back pain and in March 1964 was provided a neurosurgery consultation.  The examining physician noted the presence of low back pain exacerbated with motion and bending with moderate tenderness on flexion and lateral bending.  There was no atrophy and no reflex change and X-rays were normal except for an L5 variation that was not considered a pathological finding.  The evaluating neurosurgeon diagnosed chronic lumbosacral sprain and the condition was also noted during the subsequent June 1964 military separation examination.  During that exit evaluation the Veteran was able to flex his back to 90 degrees, so had normal forward flexion, although he reported experiencing severe back pain in the report of medical history that accompanied his separation examination. 

The Veteran's military service ended in August 1964, and rather immediately he filed his claim for service connection for a low back disability later in August 1964.  He did not report receiving any then current treatment for the condition, but stated that he was very limited in his activities owing to his back pain.  He also stated that he wore a back brace and was incapable of performing work requiring him to remain in one position for an extended period of time.  A VA examination was provided in September 1964 and he again reporting having pain with walking, bending, lifting, and climbing stairs.  Physical examination of the lumbar spine showed tenderness with increased lordosis (inward curvature) but no muscle spasm.  Flexion was limited to 45 degrees, so half of normal flexion to 90 degrees, but with no restriction on backward extension and lateral bending.  Lasegue (straight leg raising) was positive at 70 degrees and he was diagnosed with an unstable spine and lumbosacral strain, asymptomatic.  

This evidence dating both before and immediately after his discharge from military service was considered by the VA adjudicators in the October 1964 rating decision.  Thus, the RO considered the correct facts.  The Board also finds that the October 1964 rating decision involved correct application of the law then in effect.  An initial 20 percent evaluation was assigned under Diagnostic Code 5295 pertaining to lumbosacral strain.  Under this diagnostic code, lumbosacral strain was rated by comparison to Diagnostic Code 5294 for sacro-illiac injury and weakness.  Sacro-illiac injury was rated as noncompensable with slight subjective symptoms only, 10-percent disabling with characteristic pain on motion, and 
20-percent disabling with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A maximum 40 percent rating was assigned for severe disability, with listing of the whole spine to the opposite side, positive Goldthwaite's signs, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (1964).

In the January 2014 statement, the Veteran's representative argued that the RO had rated the service-connected lumbosacral strain as an identical condition to sacro-illiac injury rather than "by comparison" as specified in rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1964).  The attorney further argues that the RO did not properly consider the differences between lumbosacral injuries and sacro-illiac injuries.  The Board disagrees and finds that the assignment of an initial 20 percent evaluation for the service-connected lumbosacral strain was not an undebatable or egregious error and is supported by the evidence of record in October 1964.


The October 1964 rating decision specifically considers both the in-service and post-service evidence.  The Veteran's in-service injury was discussed, as was his limitation of motion, consistent complaints of pain, and diagnosis of lumbosacral strain at discharge.  The September 1964 VA examination results were also noted, including the Veteran's complaints of tenderness and findings of limited motion.  Although the attorney contends the VA adjudicator failed to take into account the differences between a lumbosacral strain and sacro-illiac injuries, the Board sees the RO based its decision on the objective findings provided by medical professionals who had examined the Veteran both during and since his service.  The RO could not have substituted its own judgment for that of the examining physicians with respect to medical matters and appears to have concluded the Veteran's disability did not most nearly approximate severe as contemplated by the maximum 40 percent evaluation under Diagnostic Code 5294.  Even if the Veteran arguably had some manifestations suggestive of entitlement to this greater rating, he also did not in certain other respects, so the RO's decision in effect concluding he had more symptoms and consequent impairment characteristic of a 20 percent rating rather than 40 percent rating cannot be equated with CUE.  Moreover, just because the Veteran and his attorney disagree with that interpretation of the findings is tantamount to their mere disagreement with the weighing of the evidence, which as explained is not CUE.

The representative also contends the Veteran had limitation of motion more severe than that reported by the September 1964 VA examiner owing to lumbar lordosis, but as just stated the RO's decision was based on the degree of motion reported by a medical examiner who was aware of the specifics of the Veteran's disability.  The Board further observes that the Veteran had no restriction to backward motion or lateral bending during the September 1964 VA examination, so at most his motion was only limited in one direction.

And, to reiterate, while the Veteran may have exhibited some of the specific symptoms and consequent impairment contemplated by the higher 40 percent rating (such as pain with leg raising and irregularity of the joint space), his low back disability clearly did not involve listing of his whole spine to the opposite side, 

marked limitation of forward bending, or loss of lateral bending with osteo-arthritic or similar changes.  The RO concluded the service-connected lumbosacral strain did not most nearly approximate severe and assigned the next highest evaluation of 20 percent under Diagnostic Code 5294, which contemplates the Veteran's loss of spinal motion and complaints of pain.  In essence, then, their argument amounts to wanting the RO to have given more credence over certain findings than others, though all were seemingly relevant in assessing the overall severity of the Veteran's low back disability.  The Board cannot in hindsight, however, simply pick and choose what findings were important versus others that were not, or less so, especially when the Rating Schedule had express requirements for ratings at respective levels.  See Luallen v. Brown, 8 Vet. App. 92, 96 (1995) (mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed CUE during the adjudication process).  

Given the law in effect during the October 1964 rating decision, there is no showing that the RO committed CUE in the assignment of an initial 20 percent evaluation for the service-connected lumbosacral strain.  The correct facts were before the adjudicators and the law was correctly applied.  Therefore, this claim of CUE in the October 1964 rating decision must fail.  

November 1969 Rating Decision

The Veteran also contends that the reduction of the rating assigned for his lumbosacral strain from 20 to 10 percent in the November 1969 rating decision, prospectively effective as of February 1, 1970, also amounted to CUE.  That November 1969 rating decision found that his service-connected low back disability had improved and most nearly approximated the criteria for the lesser 10 percent evaluation, so indicated the reduction in rating would occur prospectively as of February 1, 1970.


The Veteran has identified three purported instances of CUE in the November 1969 decision reducing the rating for is low back disability from 20 to 10 percent.  First, he argues that the RO's reliance on the results of the October 1969 VA examination was CUE since the examination did not demonstrate improvement in his low back disability; rather, to the contrary it indicated a worsening of the condition.  He also contends the reduction was not in accordance with the laws and regulations in effect in November 1969.  Specifically, he argues the RO did not comply with the provisions of 38 C.F.R. §§ 3.327 and 3.344 pertaining to scheduling of reexaminations and the stabilization of disability evaluations.  Lastly, he collaterally attacks the finality of the determination and argues that he never received actual notice of the reduction of his disability evaluation in the November 1969 rating decision and was not informed of his appellate rights. 

But after reviewing the record, the Board finds the reduction in rating in that decision was not CUE.  Just as before, the RO considered the correct facts and properly applied the statutory and regulatory provisions for application at the time.  That November 1969 rating decision also does not contain an undebatable or egregious error that was outcome determinative.

The Veteran's first allegation of CUE in the November 1969 rating decision stems from an interpretation of the findings of the October 1969 VA examiner.  In September 1969, the RO ordered a routine physical examination to determine the then current severity of the Veteran's service-connected lumbosacral strain.  The examination was provided in October 1969.  The VA examiner noted the history of this condition, reporting that the Veteran had experienced back pain since his initial injury in 1963.  The Veteran also reported that he had lost approximately five days of work a month due to his service-connected back condition.  Physical examination of the thoracolumbar spine revealed pain with forward bending but only a slight restriction to antiflexion with the Veteran able to reach his fingers almost to his ankles.  Lateral flexion and rotation were painless, while some pain was present with hyperextension.  Heel-to-toe testing was unremarkable and the Veteran was able to squat easily.  Lasegue (straight leg raising) was positive at 60 degrees but there was no atrophy of the muscles.  The diagnosis was lumbosacral strain.

Based on the results of that October 1969 VA examination, the RO determined that the Veteran's service-connected lumbosacral strain had improved and most nearly approximated the criteria associated for a lesser 10 percent evaluation under Diagnostic Code 5295.  As already explained, under this diagnostic code lumbosacral strain was rated by comparison to Diagnostic Code 5294 for sacro-illiac injury and weakness.  Sacro-illiac injury was rated as noncompensable with slight subjective symptoms only, 10-percent disabling with characteristic pain on motion, and 20-percent disabling with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A maximum 40 percent rating was assigned for severe disability, with listing of the whole spine to the opposite side, positive Goldthwaite's signs, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (1969).

As with the earlier October 1964 rating decision, the Veteran's first contention regarding CUE in the November 1969 rating decision is essentially a mere disagreement with how the facts and evidence were weighed, including especially the medical findings.  The RO determined that the VA examiner's findings of slightly restricted flexion and pain with motion in extension were consistent with an improvement in the low back disability and a lesser 10 percent evaluation under Diagnostic Code 5294 for characteristic pain on motion.  The October 1969 VA examiner also noted that lateral bending and rotation of the spine were painless and the Veteran was able to walk and squat without limitation.  X-rays of the lumbar spine also showed that curvature, alignment, and intervertebral spaces of the spine were all normal-a definite sign of improvement since contrastingly when the prior September 1964 VA examination had disclosed the Veteran required a back brace and had lordosis of his lower spine.  The Veteran argues that the October 1969 finding of a positive Lasegue test at 60 degrees and his lay reports of losing five days of work a month due to his back disability establish that the RO erred in finding his disability had improved.  However, these facts were before the RO at the time of the reduction and it appears the other competent medical evidence was more persuasive to the adjudicators.  In any event, the November 1969 rating decision was clearly based on the correct facts as they were known at the time and the Veteran's disagreement as to how the facts were weighed cannot constitute a valid claim of CUE.  See Luallen, supra.

The Veteran also contends that the RO erred in reducing the disability rating assigned his low back disability through an improper application of the law.  Under 38 C.F.R. § 3.327 (1969), if a disability is decreased so as to warrant a 10 percent or more decrease in the rating a reexamination will be scheduled in two years.  38 C.F.R. § 3.327(b)(ii)(b).  The Veteran was not scheduled for a reexamination of his disability within the two-year regulatory period following the rating reduction.  However, 38 C.F.R. § 3.327 also provides several exceptions to the requirement for reexamination, to include when there is pertinent evidence indicating that a disability is likely to improve materially in a shorter or longer period.  38 C.F.R. § 3.327(b)(iii).  The November 1969 rating decision includes a reference to this exception, noting that no future examination was required under VA Regulation (VAR) 1327-the predecessor to 38 C.F.R. § 3.327.  The rating decision does not specifically identify the evidence indicating the disability was likely to materially improve in a longer period than two years, but the Board cannot conclude that the evidence is undebatable that the Veteran's disability required reexamination.  The October 1969 VA examination established improvement in lumbar range of motion when compared to the September 1964 examination five years earlier and the Veteran's functional impairment clearly lessened as well.  The lumbosacral X-ray indicated there was no structural abnormality of the spine (including scoliosis or lordosis).  The Veteran also did not report requiring any medical treatment for the condition.  The RO clearly considered whether future reexamination was required through reference to VAR 1327, and the Board cannot conclude that failure to provide another VA examination in two years was CUE.  

The Veteran also contends that the RO erred in not properly applying 38 C.F.R. § 3.344 pertaining to stabilization of disability evaluations.  The Veteran specifically argues that the October 1969 VA examination was not as full and complete as the prior September 1964 examination, the RO failed to establish that the disability had improved under the ordinary conditions of life, and the RO erred by reducing his disability rating based on one examination as his disability is subject to temporary or episodic improvement.  Turning to the first argument, 38 C.F.R. § 3.344(a) (1969) provides that "it is essential that the entire record of examinations and the medical-industry history be reviewed to ascertain whether the recent examination is full and complete."  Here, though, it is clear that the October 1969 VA examination was as full and complete as the prior August 1964 examination used to establish the initial 20 percent disability evaluation.  Both examinations included a discussion of the history of the Veteran's condition and documented his complaints referable to the disability.  Both examinations similarly addressed his complaints of pain, limitation of motion, and the presence of any structural or neurological deficits.  The 1964 and 1969 examinations were also both accompanied by X-rays of the lumbosacral spine.  The Board therefore finds that the October 1969 VA examination was as full and complete as the prior September 1964 examination.

The Veteran contends, as well, that the RO failed to establish that the improvement of his service-connected back disability would be maintained under the ordinary conditions of life in accordance with 38 C.F.R. § 3.344(a) (1969).  Although the RO did not specifically address this aspect of the reduction in the November 1969 rating decision, the Board finds that the recitation of evidence pertaining to limitation of motion of the spine, instances of painless motion, and the Veteran's ability to walk erect and without a limp pertain to the functional impairment associated with the disability.  That being the case, the correct facts were considered by the RO, including the Veteran's statements regarding missed work and his failure to report receiving any treatment for the disability.  The RO weighed the medical and lay evidence and determined that the improvement in his disability would be maintained under the ordinary conditions of life based on the functional factors and impairment demonstrated during the October 1969 VA examination.  

The Veteran's third argument with respect to 38 C.F.R. § 3.344 (1969) pertains to whether the condition is a disease subject to temporary or episodic improvement.  According to this regulation, "[r]atings on account of diseases subject to temporary or episodic improvement...will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants a conclusion that sustained improvement has been demonstrated."  38 C.F.R. § 3.344(a).  The Board finds that the Veteran's lumbosacral sprain is not a "disease subject to temporary or episodic improvement" and the reduction of the assigned rating based on the single October 1969 examination was not CUE.  The regulation provides several examples of diseases subject to temporary improvement including manic depressive or other psychotic reaction, epilepsy, heart disease, bronchial asthma, ulcers, and skin diseases.  None of these examples are conditions that affect the spine, joints, or are otherwise similar to the service-connected lumbosacral strain.  Additionally, the Veteran's lumbosacral strain is also clearly not a disease-it is an acquired disability of the spine that was developed as a result of injury, so prior trauma.  While the disability can become aggravated or exacerbated due to certain physical activities, it is "more or less stationary in nature."  See VAOPGCPREC 82-90.  The Board therefore finds that his service-connected back condition is not a disease and the reduction in the disability rating from 20 to 10 percent based on the single October 1969 examination was not CUE.  

Finally, the Veteran contends that he never received notice of the November 1969 rating decision's reduction of the disability evaluation assigned for his lumbosacral strain.  He testified during his February 2015 hearing that he would have appealed the reduction of his rating if he in fact had received proper notice of it.  The Board observes that, while the electronic claims file includes a copy of the November 1969 rating decision, it does not contain a copy of the notice that was mailed to the Veteran informing him of the denial of his claim.  That was standard VA practice at the time, however.  Moreover, the Board previously determined in a June 2004 decision that he was notified of that rating action, of his appellate rights, and that, as he did not initiate an appeal, that November 1969 rating decision became a final and binding determination.  Therefore, this issue of law and fact already has been decided by the Board and is the law of this case.

Furthermore, and to reiterate, while VA statutes and regulations now provide that a rating decision does not become final and binding until written notification of the decision is issued to the claimant, this has not always been the case.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 19.25.  See also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a Veteran, he or she must first receive written notification of the decision); see, as well, Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where an appellant never received notification of a decision denying his or her claim, then the usual one-year limit for timely appealing the decision does not begin to accrue; instead it is tolled).  Current laws also provide that the written notification generally must also explain the reasons and bases for the decision and apprise an appellant of his or her procedural and appellate rights, in the event the claimant disagrees with the decision and elects to appeal. 

However, a finding of CUE must be based on the record and law that existed at the time of the prior adjudication.  Damrel, supra.  The statutory obligation to provide a statement of appellate rights to a claimant was created by the Veterans' Benefits Amendments of 1989, Pub. L. 101-237, § 115(a)(1), 103 Stat. 2062, 2065-66, and was codified in section 3004(a) of title 38 of the United States Code (now section 5104(a)).  This provision was effective with respect to decisions rendered by VA after January 31, 1990.  103 Stat. 2066.  See Mason v. Brown, 8 Vet. App. 44, 54 (1995); Rosler v. Derwinski, 1 Vet. App. 241, 249 (1991).  Thus, prior to 1990, VA was not required to provide an appellant with a statement of appellate rights and any failure to provide such notification following the November 1969 rating decision does not render the adjudication nonbinding.  Thus, the Board's June 2004 decision and the law in effect in 1969 establish that the November 1969 rating decision is final and binding and any failure to provide notice to the Veteran is not CUE.  

All said then, given the law in effect during the November 1969 rating decision, there is no showing that the RO committed CUE in the reduction of the disability rating assigned the service-connected lumbosacral strain from 20 to 10 percent prospectively effective as of February 1, 1970.  The correct facts were before the adjudicators, the law was correctly applied, and there is no outcome-determinative error.  Therefore, the allegation of CUE in that prior decision must fail.



ORDER

The claim of CUE in the October 1964 rating decision assigning an initial 20 percent rating for the lumbosacral strain is denied.

The additional claim of CUE in the subsequent November 1969 rating decision reducing the rating for this lumbosacral strain from 20 to 10 percent prospectively effective as of February 1, 1970, also is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


